               Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 1 of 7




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK

Karamchand Samaroo



Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                   -against-                                           Do you want a jury trial?
The Bank of New York Mellon
                                                                           ☐ Yes     ☐ No




Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



                EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
             Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 2 of 7




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Karamchand                                                 Samaroo
First Name                        Middle Initial           Last Name

15 West 116 Street, Apartment 6C
Street Address
New York                                           New York                       10026
County, City                                       State                          Zip Code
917-698-7751                                       ksamaroo@yahoo.com
Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:      The Bank of New York Mellon
                   Name
                  240 Greenwich Street
                   Address where defendant may be served
                   New York                                  New York                 10286
                   County, City                              State                    Zip Code

Defendant 2:
                   Name


                   Address where defendant may be served


                   County, City                              State                    Zip Code




                                                                                                 Page 2
            Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 3 of 7




Defendant 3:

                   Name


                   Address where defendant may be served


                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
The Bank of New York Mellon
Name
240 Greenwich Street
Address
New York                                   New York                 10286
County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ☐ Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ☐ race:

               ☐ color:

               ☐ religion:

               ☐ sex:

               ☐ national origin:




                                                                                    Page 3
          Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 4 of 7




    ☐ 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ☐ Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ☐ Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ☐ Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ☐ Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ☐ New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ☐ New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ☐ Other (may include other relevant federal, state, city, or county law):
         Sarbanes-Oxley Act ("SOX") of 2002, 18 U.S.C. § 1514A(a)




                                                                                    Page 4
           Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 5 of 7




IV.     STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ☐ did not hire me

      ☐ terminated my employment

      ☐ did not promote me

      ☐ did not accommodate my disability

      ☐ provided me with terms and conditions of employment different from those of
        similar employees

      ☐ retaliated against me

      ☐ harassed me or created a hostile work environment

      ☐ other (specify):



B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

The Bank of New York Mellon retaliated against employee,Karamchand Samaroo in
violation of SOX after employee raised internal complaints and concerns about fraud that
resulted in adverse actions including but not limited to removing and changing role and
responsibilities, removing access to meetings, limiting access to systems, and finally
ended with termination on August 6, 2018, after a final complaint raised on August 3,
2018. This occured at The Bank of New York Mellon at 101 Barclay/ 240 Greenwich
Street location.

Original Claim filed with US DOL - OSHA on August 10, 2018. Supporting claim with US
DOL- ARB filed March 3, 2021

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
           Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 6 of 7




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ☐ Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ☐ No

Have you received a Notice of Right to Sue from the EEOC?

      ☐ Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?

            When did you receive the Notice?

      ☐ No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ☐ direct the defendant to hire me

      ☐ direct the defendant to re-employ me

      ☐ direct the defendant to promote me

      ☐ direct the defendant to reasonably accommodate my religion

      ☐ direct the defendant to reasonably accommodate my disability

      ☐ direct the defendant to (specify) (if you believe you are entitled to money
          damages, explain that here)
       "all relief necessary to make the employee whole” which includes but not limited
       to : back pay (lost wages and benefits); reinstatement with the same seniority that
       the employee would have had, were it not for the retaliation; front pay in lieu of
       reinstatement; damages for reputational harm; compensatory damages for
       emotional distress




                                                                                          Page 6
             Case 1:21-cv-02441-UA Document 2 Filed 03/19/21 Page 7 of 7




VII.     PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

March 19, 2021                                          s/ Karamchand Samaroo
Dated                                                    Plaintiff’s Signature
Karamchand                                              Samaroo
First Name                     Middle Initial           Last Name
15 West 116 Street, Apartment 6C
Street Address
New York                                         New York                     10026
County, City                                    State                         Zip Code
917-698-7751                                            ksamaroo@yahoo.com
Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
 ☐ Yes    ☐ No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
